DETAILED ACTION
	In Application filing on 05/02/2019 Claims 1- 2 are pending. Claims 1- 2 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
	The Claims contain limitations which are directed to intended uses or capabilities of the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114, Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) for further details.
	The claimed limitations of “stationary” and “moving” in claim 1 are intended uses of the claimed apparatus. As such, these terms are given patentable weight to the extent which effects the claimed apparatus.

Claim Objections
	The word “Attaching” in claim 2 line 2 should not be capitalized.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the mold base" in lines 4 and 6. There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear whether “the mold base” is equivalent to “a mold base system.”

Claim 2 recites “[a] method of injection molding” yet does not recite any injection molding steps. Instead, claim 2 recites steps for assembling a mold. It is unclear if injecting is required by claim 2 or if just assembling an injection mold is sufficient.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 2 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by USP 8708692 (“Eigler”).
Regarding claim 1, Eigler teaches an injection molding apparatus for use with a mold base system (Figs. 1, 5), the injection molding apparatus comprising:
	a mold sub-platen assembly including
a stationary side sub-platen (14a) releasably attachable to a stationary side portion (24, 15) of the mold base which is mountable to a stationary platen (18) of an injection molding machine (Fig. 1, 5), and
a moving side sub-platen (12a) releasably attachable to a moving side portion (22) of the mold base which is mountable to a moving platen (16) of the injection molding machine (Fig. 1, 5).

Regarding claim 2, Eigler teaches a method of injection molding comprising:
	attaching a set of guide pins (15b, 15c, 15d, 15e) to a stationary sub-platen (15a) at predetermined locations that correspond to guide openings that extend through a first half of a mold (14, 37, 39) (Figs. 1, 3- 5, Col. 7 lines 58- 65, and Col. 10 lines 19- Col. 11 line 46);
	installing the first half of the mold (14, 37, 39) on the stationary sub-platen (15a) such that the guide pins (15b, 15c, 15d, 15e) extend through the guide openings that extend through the first half of the mold (14, 37, 39) (Figs. 1, 3- 5, Col. 7 lines 58- 65, and Col. 10 lines 19- Col. 11 line 46); and
12, 12c) on the stationary sub-platen (15a) such that the guide pins (15b, 15c, 15d, 15e) extend into openings that extend into the second half of the mold (12, 12c) and are aligned with the guide openings that extend through the first half of the mold (14, 37, 39) (Figs. 1, 3- 5, Col. 7 lines 58- 65, and Col. 10 lines 19- Col. 11 line 46).

Claim(s) 1- 2 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by USP 4025264 (“Hehl”).
Regarding claim 2, Hehl teaches a method of injection molding comprising:
	attaching a set of guide pins (20) to a stationary sub-platen (11) at predetermined locations that correspond to guide openings that extend through a first half of a mold (29) (Figs. 1- 2 and Col. 4 lines 39- 64);
	installing the first half of the mold (29) on the stationary sub-platen (11) such that the guide pins (20) extend through the guide openings that extend through the first half of the mold (30) (Figs. 1- 2 and Col. 4 lines 39- 64); and
	installing a second half of the mold (30) on the stationary sub-platen (11) such that the guide pins (20) extend into openings that extend into the second half of the mold (30) and are aligned with the guide openings that extend through the first half of the mold (29) (Figs. 1- 2 and Col. 4 lines 39- 64).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744